DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
These are system claims, according to their respective claim preambles, but the bodies of these claims only explicitly positively recite one element of such system:  a “server.”  Although other claim limitations are recited, only the server is directly recited as an element of the system.  For example, the format of independent claim 1 is:  “A system...comprising:  a server having [various pieces of information], the server configured to control the drone...to board and travel..., and to pick up a package...or depart the vehicle....”  Note that while elements like the drone and the vehicle are mentioned, they are not explicitly set forth as some of the elements that make up the system, but rather are recited in the context of functions that the server is configured to perform.  Compare this with a sample format which follows, in which the system itself clearly includes the drone and the vehicle:
1.  A system, the system comprising:
a server;
a drone, communicatively coupled to the server; and
a vehicle, wherein the vehicle is configured to carry the drone;
wherein the server is configured to control the drone to travel on the vehicle for a portion of the distance between a delivery origin and a delivery destination.
None of dependent claims 2-15 add additional system elements to the server of claim 1.
Microsoft Computer Dictionary, Fifth Edition, Microsoft Press, Redmond, Washington, 2002, p. 474, provides the following definition of “server”:  “On the Internet or other network, a computer or program that responds to commands from a client.”  Examiner could not find a definition of server in Applicant’s application that would limit the meaning of “server” to avoid an interpretation of “server” as potentially software by itself.  Software by itself is neither a process, a machine, a manufacture, nor a composition of matter.  Therefore, claims 1-15 are rejected under 35 U.S.C. 101 for encompassing subject matter not within a statutory class.
To attempt to overcome these 101 rejections, Examiner suggests inserting the text --, comprising a computing system,-- immediately after the word “server” in the second line of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchmueller, US 20180037322 A1.
As per Claim 1, Buchmueller discloses:
- a system for a delivery service (paragraph [0020] (“This disclosure describes systems and methods for planned and emergency landings of unmanned aerial vehicles (“UAVs”) on transportation vehicles (e.g., delivery trucks, public transportation vehicles, etc.). The landings may be planned for conserving energy of the UAVs as they travel toward destinations (e.g., for completing or returning from deliveries of items, etc.), or alternatively may be performed as part of emergency procedures (e.g., when UAVs have low battery levels, are experiencing mechanical issues, etc.).”); paragraph [0026] (“In this example, multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered (e.g., by a UAV) to the user or to another entity specified in the order.”));
- a server having delivery information on a delivery, drone information regarding a drone to be used for the delivery, and vehicle information regarding a vehicle that the drone is to board (paragraph [0021] (“In various implementations, known routes for transportation vehicles may be evaluated for selecting a transportation vehicle on which a UAV will land. For example, a UAV travel path and/or travel destination may be compared to the known routes of transportation vehicles, for evaluating which of the known routes is the best match for transporting the UAV closer to the travel destination.”); paragraph [0028] (“The package routing operation 165 may receive an indication of the destination to which each packed shipment set should be routed from a central control system. In some instances, the destination may be the final destination identified by the user or a destination at which transfer of a shipment set may occur for final delivery to the user. The package routing operation 165 may also determine a routing destination for each packed shipment set dependent on the size of a shipping package in which the shipment set is contained and/or based on whether the shipment set will be delivered by a traditional carrier or a UAV.”); paragraph [0032] (“Furthermore, the servers 220(1)-(N) may include one or more processors 222 and memory 224 that may store a UAV management system 226. The UAV management system 226 may be configured, for example, to perform order planning and filling of UAVs 400 with orders (e.g., at a materials handling facility 230) and/or scheduling of deliveries by UAVs 400 to user specified delivery locations.”); paragraph [0035] (“In various implementations, the remote computing resources 210 and/or UAV management system 226 may also receive tracking data (e.g., GPS) regarding the coordinates of the transportation vehicles 201 and/or UAVs 400. The GPS data may be utilized for various purposes, such as planning meeting locations, answering location status requests or for sending notifications regarding the current locations of the transportation vehicles 201 and/or UAVs 400.”));
- the server configured to control the drone through the delivery information, the drone information, and the vehicle information to board and travel on the vehicle, and to pick up a package to be delivered or depart the vehicle to deliver the package to a delivery destination (paragraph [0020] (“This disclosure describes systems and methods for planned and emergency landings of unmanned aerial vehicles (“UAVs”) on transportation vehicles (e.g., delivery trucks, public transportation vehicles, etc.). The landings may be planned for conserving energy of the UAVs as they travel toward destinations (e.g., for completing or returning from deliveries of items, etc.), or alternatively may be performed as part of emergency procedures (e.g., when UAVs have low battery levels, are experiencing mechanical issues, etc.).”); paragraph [0032] (“Furthermore, the servers 220(1)-(N) may include one or more processors 222 and memory 224 that may store a UAV management system 226. The UAV management system 226 may be configured, for example, to perform order planning and filling of UAVs 400 with orders (e.g., at a materials handling facility 230) and/or scheduling of deliveries by UAVs 400 to user specified delivery locations.”); paragraph [0034] (“The UAV management system 226 may also be configured, for example, to communicate with the UAVs 400. In various implementations, the general activities of UAVs 400, including those related to the travel of the UAVs to and from the designated delivery locations and the delivery and receiving of items by the UAVs, may be coordinated and/or otherwise controlled by the UAV management system 226.”; “In various implementations, the UAV management system 226 may send instructions to or otherwise control the UAVs 400 for delivering and/or receiving items, travelling between locations, landing on transportation vehicles 201 as part of planned or emergency landings, etc.”); paragraph [0037] (“After landing on the transportation vehicle 201(Y1) at the meeting location ML1, the UAV 400(X1) is transported by the transportation vehicle 201(Y1) for a portion of the route, until an estimated departure location DL1 is reached. At the estimated departure location DL1, the UAV 400(X1) follows instructions (e.g. as initially or subsequently provided by the UAV management system 226) to take off from the transportation vehicle 201(Y1) and fly toward a travel destination at a location L1. In various implementations, the location L1 may be a delivery location where an item is to be delivered, a receiving location where an item is to be received, or another type of location to which the UAV 400(X1) may travel.”)).

As per Claim 2, Buchmueller further discloses wherein the server is configured to control the drone so that a battery of the drone can be charged by the vehicle (paragraph [0032] (“Furthermore, the servers 220(1)-(N) may include one or more processors 222 and memory 224 that may store a UAV management system 226. The UAV management system 226 may be configured, for example, to perform order planning and filling of UAVs 400 with orders (e.g., at a materials handling facility 230) and/or scheduling of deliveries by UAVs 400 to user specified delivery locations.”); paragraph [0034] (“The UAV management system 226 may also be configured, for example, to communicate with the UAVs 400. In various implementations, the general activities of UAVs 400, including those related to the travel of the UAVs to and from the designated delivery locations and the delivery and receiving of items by the UAVs, may be coordinated and/or otherwise controlled by the UAV management system 226.”; “In various implementations, the UAV management system 226 may send instructions to or otherwise control the UAVs 400 for delivering and/or receiving items, travelling between locations, landing on transportation vehicles 201 as part of planned or emergency landings, etc.”); paragraph [0049] (“In some implementations, when the UAV lands at a designated location (e.g., on a transportation vehicle 201), the UAV may engage with a charging member at the location that will recharge the power module.”)).

As per Claim 3, Buchmueller further discloses wherein when the drone finishes delivering the package to the delivery destination, the server is configured to control the drone to return to a second vehicle so that a battery of the drone can be charged at the second vehicle (paragraph [0020]; paragraph [0049]).

As per Claim 4, Buchmueller further discloses wherein the delivery information includes information on a delivery request, the package, a delivery origin, or the delivery destination (paragraph [0028] (“The package routing operation 165 may receive an indication of the destination to which each packed shipment set should be routed from a central control system. In some instances, the destination may be the final destination identified by the user or a destination at which transfer of a shipment set may occur for final delivery to the user. The package routing operation 165 may also determine a routing destination for each packed shipment set dependent on the size of a shipping package in which the shipment set is contained and/or based on whether the shipment set will be delivered by a traditional carrier or a UAV.”)).

As per Claim 5, Buchmueller further discloses wherein the drone information includes information on a position of the drone, a state of charge of a battery of the drone, a travel path of the drone, or whether the drone is aboard the vehicle (paragraph [0035] (“In various implementations, the remote computing resources 210 and/or UAV management system 226 may also receive tracking data (e.g., GPS) regarding the coordinates of the transportation vehicles 201 and/or UAVs 400. The GPS data may be utilized for various purposes, such as planning meeting locations, answering location status requests or for sending notifications regarding the current locations of the transportation vehicles 201 and/or UAVs 400.”)).

As per Claim 6, Buchmueller further discloses wherein the vehicle information includes information on a position of the vehicle, a travel path of the vehicle, or whether the vehicle is boarded by the drone (paragraph [0021] (“In various implementations, known routes for transportation vehicles may be evaluated for selecting a transportation vehicle on which a UAV will land. For example, a UAV travel path and/or travel destination may be compared to the known routes of transportation vehicles, for evaluating which of the known routes is the best match for transporting the UAV closer to the travel destination.”)).

As per Claim 8, Buchmueller further discloses wherein after the drone picks up the package at a delivery origin, the server is configured to control the drone to board the vehicle heading to the delivery destination and travel on the vehicle (paragraph [0020]; paragraph [0021]; paragraph [0032]; paragraph [0034]; paragraph [0037]).

As per Claim 9, Buchmueller further discloses wherein the server is configured to control the drone to transfer to a second vehicle and travel on the second vehicle after the package is picked up by the drone (paragraph [0020]; paragraph [0021]; paragraph [0032]; paragraph [0034]; paragraph [0037]; paragraph [0038]).

As per Claim 14, Buchmueller further discloses wherein when the drone finishes delivering the package to the delivery destination, the server is configured to control the drone to return to a return place (paragraph [0037]; paragraphs [0039]-[0040]; paragraph [0076]).

As per Claim 16, Buchmueller discloses:
- a method for a delivery service (paragraph [0020] (“This disclosure describes systems and methods for planned and emergency landings of unmanned aerial vehicles (“UAVs”) on transportation vehicles (e.g., delivery trucks, public transportation vehicles, etc.). The landings may be planned for conserving energy of the UAVs as they travel toward destinations (e.g., for completing or returning from deliveries of items, etc.), or alternatively may be performed as part of emergency procedures (e.g., when UAVs have low battery levels, are experiencing mechanical issues, etc.).”); paragraph [0026] (“A block diagram of a materials handling facility which, in one implementation, may be an order fulfillment facility configured to utilize various systems and methods described herein (e.g., with regard to the travel of UAVs for delivering items to users), is illustrated in FIG. 1. In this example, multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered (e.g., by a UAV) to the user or to another entity specified in the order.”));
- receiving a delivery request (paragraph [0073] (order); paragraph [0074] (delivery request));
- picking up a package at a delivery origin using a drone according to the delivery request (paragraph [0028] (package); paragraph [0037] (“At the estimated departure location DL1, the UAV 400(X1) follows instructions (e.g. as initially or subsequently provided by the UAV management system 226) to take off from the transportation vehicle 201(Y1) and fly toward a travel destination at a location L1. In various implementations, the location L1 may be a delivery location where an item is to be delivered, a receiving location where an item is to be received, or another type of location to which the UAV 400(X1) may travel.”); paragraph [0074] (delivery request));
- boarding the drone with the package on a vehicle heading toward a delivery destination (paragraph [0020] (“This disclosure describes systems and methods for planned and emergency landings of unmanned aerial vehicles (“UAVs”) on transportation vehicles (e.g., delivery trucks, public transportation vehicles, etc.). The landings may be planned for conserving energy of the UAVs as they travel toward destinations (e.g., for completing or returning from deliveries of items, etc.), or alternatively may be performed as part of emergency procedures (e.g., when UAVs have low battery levels, are experiencing mechanical issues, etc.).”));
- flying the drone from the vehicle (paragraph [0076] (“As part of the planning of a travel path, a departure time of the UAV (e.g., from a materials handling facility) may be chosen to coincide with the timing of a route of a particular transportation vehicle, so that the UAV may advantageously land on the transportation vehicle and be transported closer to the delivery location for a portion of the known route. As part of the planning of the travel path, an estimation may also be made as to a departure location where the UAV will take off from the transportation vehicle, and fly toward a travel destination (e.g., the delivery location).”));
- using the drone to deliver the package to the delivery destination (paragraph [0028] (package); paragraph [0076] (“As part of the planning of a travel path, a departure time of the UAV (e.g., from a materials handling facility) may be chosen to coincide with the timing of a route of a particular transportation vehicle, so that the UAV may advantageously land on the transportation vehicle and be transported closer to the delivery location for a portion of the known route. As part of the planning of the travel path, an estimation may also be made as to a departure location where the UAV will take off from the transportation vehicle, and fly toward a travel destination (e.g., the delivery location).”)).

As per Claim 17, Buchmueller further discloses using the vehicle to charge a battery of the drone while the drone is aboard the vehicle (paragraph [0034] (“In various implementations, the UAV management system 226 may send instructions to or otherwise control the UAVs 400 for delivering and/or receiving items, travelling between locations, landing on transportation vehicles 201 as part of planned or emergency landings, etc.”); paragraph [0049] (“In some implementations, when the UAV lands at a designated location (e.g., on a transportation vehicle 201), the UAV may engage with a charging member at the location that will recharge the power module.”)).

As per Claim 18, Buchmueller further discloses wherein flying the drone comprises flying the drone from the vehicle to a second vehicle so that the drone travels on the second vehicle (paragraph [0038]).

As per Claim 20, Buchmueller discloses:
- a method for a delivery service using a drone (paragraph [0020] (“This disclosure describes systems and methods for planned and emergency landings of unmanned aerial vehicles (“UAVs”) on transportation vehicles (e.g., delivery trucks, public transportation vehicles, etc.). The landings may be planned for conserving energy of the UAVs as they travel toward destinations (e.g., for completing or returning from deliveries of items, etc.), or alternatively may be performed as part of emergency procedures (e.g., when UAVs have low battery levels, are experiencing mechanical issues, etc.).”); paragraph [0026] (“A block diagram of a materials handling facility which, in one implementation, may be an order fulfillment facility configured to utilize various systems and methods described herein (e.g., with regard to the travel of UAVs for delivering items to users), is illustrated in FIG. 1. In this example, multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered (e.g., by a UAV) to the user or to another entity specified in the order.”));
- receiving delivery information about a delivery, drone information about a drone to be used for the delivery, and vehicle information about a vehicle that the drone is to use for the delivery (paragraph [0021] (“In various implementations, known routes for transportation vehicles may be evaluated for selecting a transportation vehicle on which a UAV will land. For example, a UAV travel path and/or travel destination may be compared to the known routes of transportation vehicles, for evaluating which of the known routes is the best match for transporting the UAV closer to the travel destination.”); paragraph [0028] (“The package routing operation 165 may receive an indication of the destination to which each packed shipment set should be routed from a central control system. In some instances, the destination may be the final destination identified by the user or a destination at which transfer of a shipment set may occur for final delivery to the user. The package routing operation 165 may also determine a routing destination for each packed shipment set dependent on the size of a shipping package in which the shipment set is contained and/or based on whether the shipment set will be delivered by a traditional carrier or a UAV.”); paragraph [0032] (“Furthermore, the servers 220(1)-(N) may include one or more processors 222 and memory 224 that may store a UAV management system 226. The UAV management system 226 may be configured, for example, to perform order planning and filling of UAVs 400 with orders (e.g., at a materials handling facility 230) and/or scheduling of deliveries by UAVs 400 to user specified delivery locations.”); paragraph [0035] (“In various implementations, the remote computing resources 210 and/or UAV management system 226 may also receive tracking data (e.g., GPS) regarding the coordinates of the transportation vehicles 201 and/or UAVs 400. The GPS data may be utilized for various purposes, such as planning meeting locations, answering location status requests or for sending notifications regarding the current locations of the transportation vehicles 201 and/or UAVs 400.”));
- controlling the drone through the delivery information, the drone information, and the vehicle information so that the drone can pick up a package at a delivery origin, board the vehicle so that the drone can travel on the vehicle while being charged, and depart the vehicle to deliver the package to a delivery destination (paragraph [0020] (“This disclosure describes systems and methods for planned and emergency landings of unmanned aerial vehicles (“UAVs”) on transportation vehicles (e.g., delivery trucks, public transportation vehicles, etc.). The landings may be planned for conserving energy of the UAVs as they travel toward destinations (e.g., for completing or returning from deliveries of items, etc.), or alternatively may be performed as part of emergency procedures (e.g., when UAVs have low battery levels, are experiencing mechanical issues, etc.).”); paragraph [0032] (“Furthermore, the servers 220(1)-(N) may include one or more processors 222 and memory 224 that may store a UAV management system 226. The UAV management system 226 may be configured, for example, to perform order planning and filling of UAVs 400 with orders (e.g., at a materials handling facility 230) and/or scheduling of deliveries by UAVs 400 to user specified delivery locations.”); paragraph [0034] (“The UAV management system 226 may also be configured, for example, to communicate with the UAVs 400. In various implementations, the general activities of UAVs 400, including those related to the travel of the UAVs to and from the designated delivery locations and the delivery and receiving of items by the UAVs, may be coordinated and/or otherwise controlled by the UAV management system 226.”; “In various implementations, the UAV management system 226 may send instructions to or otherwise control the UAVs 400 for delivering and/or receiving items, travelling between locations, landing on transportation vehicles 201 as part of planned or emergency landings, etc.”); paragraph [0037] (“After landing on the transportation vehicle 201(Y1) at the meeting location ML1, the UAV 400(X1) is transported by the transportation vehicle 201(Y1) for a portion of the route, until an estimated departure location DL1 is reached. At the estimated departure location DL1, the UAV 400(X1) follows instructions (e.g. as initially or subsequently provided by the UAV management system 226) to take off from the transportation vehicle 201(Y1) and fly toward a travel destination at a location L1. In various implementations, the location L1 may be a delivery location where an item is to be delivered, a receiving location where an item is to be received, or another type of location to which the UAV 400(X1) may travel.”)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller in view of Blake, US 20190196512 A1.
As per Claim 7, Buchmueller further discloses wherein the drone launch locations for pickup may be aboard vehicles (paragraph [0037]).
Buchmueller fails to disclose wherein when the server receives a delivery request, the server is configured to direct the drone at the drone launch location for pickup that is nearest to a delivery origin to fly to the delivery origin and pick up the package.  Blake discloses wherein when the server receives a delivery request, the server is configured to direct the drone at the drone launch location for pickup that is nearest to a delivery origin to fly to the delivery origin and pick up the package (paragraphs [0004]-[0005]; paragraph [0123]; paragraph [0179]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buchmueller such that when the server receives a delivery request, the server is configured to direct the drone at the drone launch location for pickup that is nearest to a delivery origin to fly to the delivery origin and pick up the package, as disclosed by Blake, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller in view of Ur, US 20200286033 A1.
As per Claim 10, Buchmueller further discloses wherein the server is configured to control the drone to board or depart the vehicle while the vehicle is in a stopped state (paragraph [0020]; paragraph [0023]).
Buchmueller fails to disclose wherein the drone boards or departs the vehicle while the vehicle is in a stopped state.  Ur discloses wherein the drone boards or departs the vehicle while the vehicle is in a stopped state (paragraph [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buchmueller such that the drone boards or departs the vehicle while the vehicle is in a stopped state, as disclosed by Ur, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller in view of Cheatham, US 20180016027 A1.

As per Claim 11, Buchmueller further discloses wherein the drone management system is a server (paragraph [0032]); wherein the drone management system proceeds with the delivery by controlling the drone aboard the vehicle to fly to a delivery origin (paragraphs [0036]-[0037]).
Buchmueller fails to disclose wherein when the drone management system receives a delivery request from a designated user terminal, the drone management system is configured to make a request for paying a delivery deposit, and after the delivery deposit is paid, the drone management system is configured to proceed with the delivery.  Cheatham discloses wherein when the drone management system receives a delivery request from a designated user terminal, the drone management system is configured to make a request for paying a delivery deposit, and after the delivery deposit is paid, the drone management system is configured to proceed with the delivery (Figure 27; paragraph [0101]; paragraph [0105]; paragraph [0129]; paragraph [273]; paragraph [0274]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buchmueller such that when the drone management system receives a delivery request from a designated user terminal, the drone management system is configured to make a request for paying a delivery deposit, and after the delivery deposit is paid, the drone management system is configured to proceed with the delivery, as disclosed by Cheatham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Buchmueller fails to disclose requesting payment for delivering, wherein the package is picked up at the delivery origin after receipt of the payment.  Cheatham discloses requesting payment for delivering, wherein the package is picked up at the delivery origin after receipt of the payment (paragraph [0101]; paragraph [0129]; paragraph [273]; paragraph [0274]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buchmueller such that the invention requests payment for delivering, wherein the package is picked up at the delivery origin after receipt of the payment, as disclosed by Cheatham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller in view of Cheatham in further view of Gupta, US 20200151637 A1.
As per Claim 12, Buchmueller further discloses wherein the drone management system is a server (paragraph [0032]); wherein the drone management system proceeds with the delivery by controlling the drone to pick up the package at a delivery origin (paragraphs [0036]-[0037]).
Buchmueller fails to disclose wherein the drone management system is configured to: calculate a delivery cost of the package; request a designated user terminal to pay the delivery cost; and after the delivery cost is paid, proceed with the delivery.  Cheatham discloses wherein the drone management system is configured to: calculate a delivery cost of the package; request a designated user terminal to pay the delivery cost; and after the delivery cost is paid, proceed with the delivery (Figure 27; paragraph [0101]; paragraph [0105]; paragraph [0129]; paragraph [273]; paragraph [0274]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buchmueller such that the drone management system is configured to: calculate a delivery cost of the package; request a designated user terminal to pay the delivery cost; and after the delivery cost is paid, proceed with the delivery, as disclosed by Cheatham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Buchmueller fails to disclose wherein the delivery cost of the package is calculated by using image data or weight data, collected by a camera or a weight sensor of the drone.  Gupta discloses wherein the delivery cost of the package is calculated by using image data or weight data, collected by a camera or a weight sensor of the drone (paragraph [0022]; paragraph [0027]; paragraph [0028]; paragraph [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Buchmueller such that the delivery cost of the package is calculated by using image data or weight data, collected by a camera or a weight sensor of the drone, as disclosed by Gupta.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the technique for calculating delivery cost of Gupta for the technique of calculating delivery cost of Cheatham.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller in view of Mikan, US 20170160735 A1, in further view of Slinin, US 20130179205 A1.
As per Claim 13, Buchmueller fails to disclose wherein after the package is delivered to the delivery destination, the server is configured to control the drone to board a second vehicle heading to an additional delivery origin and travel on the second vehicle.  Mikan discloses wherein after the package is delivered to the delivery destination, the server is configured to control the drone to board a second vehicle heading to an additional delivery origin and travel on the second vehicle (paragraph [0023]; paragraph [0033]; paragraph [0040]; paragraph [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buchmueller such that after the package is delivered to the delivery destination, the server is configured to control the drone to board a second vehicle heading to an additional delivery origin and travel on the second vehicle, as disclosed by Mikan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Buchmueller fails to disclose wherein a next pickup location that is positioned nearest to a previous destination location is matched to the previous destination location.  Slinin discloses disclose wherein a next pickup location that is positioned nearest to a previous destination location is matched to the previous destination location (paragraphs [0051]-[0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Buchmueller such that a next pickup location that is positioned nearest to a previous destination location is matched to the previous destination location, as disclosed by Slinin.  Motivation for the modification is provided by Slinin in that this is considered to be a “green” routing method (paragraphs [0051]-[0055]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller in view of Mikan.
As per Claim 15, Buchmueller fails to disclose wherein the return place is a second vehicle passing through a main point having many delivery requests or a drone stop at the main point having many delivery requests, and wherein a battery of the drone is configured to be charged at the return place.  Mikan discloses wherein the return place is a second vehicle passing through a main point having many delivery requests or a drone stop at the main point having many delivery requests, and wherein a battery of the drone is configured to be charged at the return place (paragraph [0006]; paragraph [0047]; paragraph [0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buchmueller such that the return place is a second vehicle passing through a main point having many delivery requests or a drone stop at the main point having many delivery requests, and a battery of the drone is configured to be charged at the return place, as disclosed by Mikan.  Motivation for the modification is provided by Mikan in that this may save power (paragraph [0006]; paragraph [0047]; paragraph [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Gabbai, US 20170011340 A1 (public transport infrastructure facilitated drone delivery).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628